Citation Nr: 0939452	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  07-01 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for facial scarring, to 
include as due to service-connected disability.

2.  Entitlement to an increased rating for 
psychophysiological gastrointestinal reaction manifested by 
ulcer syndrome, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the Veteran's claim for service connection for facial 
scarring, and for an increased rating for his service-
connected psychophysiological gastrointestinal reaction 
manifested by ulcer syndrome.


FINDINGS OF FACT

1.  Facial scarring was initially demonstrated many years 
following service, and there is no competent medical evidence 
linking it to service or the Veteran's service-connected 
disability.  

2.  The Veteran's psychophysiological gastrointestinal 
reaction is manifested by complaints of heartburn and stomach 
pain, but results in only mild impairment.  


CONCLUSIONS OF LAW

1.  Facial scarring was not incurred in or aggravated by 
active service, nor is it proximately due to or the result of 
a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).


2.  The criteria for an evaluation in excess of 10 percent 
for psychophysiological gastrointestinal reaction have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.114, 4.126(d), 4.130, Diagnostic Codes 7305, 7307, 7346, 
9425 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002).  VA regulations for the implementation of the 
VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).  

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In a January 2006 letter, issued prior to the rating decision 
on appeal, the RO provided notice to the Veteran regarding 
what information and evidence is needed to substantiate a 
claim for service connection and increased rating, as well as 
what information and evidence must be submitted by the 
Veteran and what information and evidence will be obtained by 
VA.  That letter advised the Veteran he could submit evidence 
from medical providers, statements from others who could 
describe their observations of his disability level, and his 
own statements describing the symptoms, frequency, severity 
and additional disablement caused by his disabilities.  A 
July 2008 letter advised the Veteran of the necessity of 
providing medical or lay evidence demonstrating the level of 
disability and the effect that the disability has on his 
employment.  The notice also provided examples of pertinent 
medical and lay evidence that the Veteran may submit (or ask 
the Secretary to obtain) relevant to establishing entitlement 
to a disability evaluation.  See Vazquez-Flores v. Shinseki, 
--- F.3d ---, 2009 WL 2835434 (Fed. Cir., Sep. 4, 2009) (VCAA 
notice in a claim for increased rating need not be "veteran 
specific" and need not include reference to impact on daily 
life).  In addition, this letter included relevant rating 
criteria.  The case was last readjudicated in October 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, VA medical records, VA examination 
reports, and hearing testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was provided information 
concerning how to establish a disability rating and effective 
date in April 2006 (with readjudication in November 2006), as 
well as in December 2008 and three letters dated in 2009.  In 
any event, as the preponderance of the evidence is against 
the claims, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  The Veteran 
has been an active participant in the claims process by 
responding to notices and providing testimony at a hearing.  
Thus, the Veteran has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the claimant.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

	I.  Service connection 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

The regulations provide that service connection is warranted 
for disability which is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 
(1995).  
The Board notes that effective October 10, 2006, 38 C.F.R. § 
3.310 was amended to conform to the Court's decision in 
Allen.  

However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury."  See 38 C.F.R. § 3.310(b) 
(effective October 10, 2006).  This case predates the 
regulatory change.  Regardless, based upon the facts in this 
case, neither version is more favorable and the regulatory 
change does not impact the outcome of the appeal.

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The Veteran has been granted service connection for 
psychophysiological gastrointestinal reaction, evaluated as 
10 percent disabling.

The evidence supporting the Veteran's claim includes his 
statements and some medical evidence.  During the hearing in 
August 2009, he testified that his scarring problem began 
about one year after his discharge from service when he 
developed acne.  He claims that his skin problems are related 
to his gastrointestinal reaction.  He argues that a VA 
physician told him the gastrointestinal problems could have 
caused his skin condition.

VA outpatient treatment records disclose that the Veteran was 
seen in the dermatology clinic in in January 2005 for follow-
up for pitting acne scars.  The assessment was acne scars and 
non-inflammatory acne.  

On VA examination in November 2007, the Veteran reported that 
his facial scarring started in 1965 when he had epigastric 
discomfort and a nervous stomach.  

The evidence against the Veteran's claim includes the service 
treatment records and the post-service medical evidence.  The 
service treatment records are negative for complaints or 
findings concerning acne or facial scarring.  The skin was 
evaluated as normal on the separation examination in May 
1965.

The Veteran was afforded VA general medical examinations in 
October 1965 and in August 1977.  The skin was evaluated as 
normal on each examination.  

The Board concedes that the Veteran has been diagnosed with 
facial acne scarring.  Following the November 2007 VA 
examination, the examiner opined that the Veteran's facial 
scarring was not due to his stomach condition; rather it was 
from prior acne lesions that were unrelated to his chronic 
stomach condition.  

The Board notes that the Veteran has provided conflicting 
accounts concerning the onset of his facial scarring.  
Although at the hearing he testified that it began after 
service, in statements and on the November 2007 VA 
examination he asserted that it began when his stomach 
symptoms started in service.  The incompatible nature of his 
allegations minimizes the probative value of his statements.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) 
(Board can consider bias in lay evidence and conflicting 
statements of the veteran in weighing credibility).

The Board acknowledges the Veteran's assertions that facial 
scarring is the result of his military service, or that it is 
due to his service-connected psychophysiological 
gastrointestinal reaction, and that he is competent to 
testify about what he experienced in service.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  He is not, however, 
competent to diagnose or render an opinion as to the cause or 
etiology of any current skin disorder as such matter requires 
medical expertise which he is not shown to possess.  See 
Clyburn v. West, 12 Vet. App. 296, 301 (1999).  With respect 
to any possible connection between the Veteran's facial 
scarring and his military service, the Board must rely on the 
relevant medical evidence to make a determination.  

In light of the fact that there is no objective evidence of 
facial scarring for many years after service, and that the 
only competent medical opinion found it is not related to his 
only service-connected disability, the Board concludes that 
the preponderance of the evidence is against the Veteran's 
claim for service connection for facial scarring. 

	II.  Increased rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.


When a single disability has been diagnosed both as a 
physical condition and as a mental disorder, the rating 
agency shall evaluate it using a diagnostic code which 
represents the dominant (more disabling) condition.  
38 C.F.R. § 4.126(d).

Pursuant to 38 C.F.R. § 4.130, the Veteran's 
psychophysiological gastrointestinal reaction is evaluated 
under Diagnostic Code 9425, which provides that a 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent evaluation is warranted if there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent evaluation is warranted if there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 10 percent evaluation is 
warranted if there is occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130, Diagnostic Code 9425.

A 10 percent evaluation is warranted for a mild duodenal 
ulcer with recurring symptoms once or twice yearly.  A 
20 percent evaluation requires a moderate duodenal ulcer with 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration or with continuous 
moderate manifestations.  A 40 percent evaluation requires a 
moderately severe duodenal ulcer with less than severe 
symptoms, but with impairment of health manifested by anemia 
and weight loss or recurrent incapacitating episodes 
averaging 10 days or more in duration at least 4 or more 
times a year.  A 60 percent evaluation requires a severe 
duodenal ulcer with pain that is only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, and manifestations of anemia and 
weight loss productive of definite impairment of health.  
38 C.F.R. § 4.114, Diagnostic Code 7305.

A 10 percent evaluation is warranted for chronic hypertrophic 
gastritis, identified by gastroscope, with small nodular 
lesions.  A 30 percent evaluation is warranted for chronic 
hypertrophic gastritis, identified by gastroscope, with 
multiple small eroded or ulcerated areas and symptoms.  A 60 
percent evaluation requires severe hemorrhages, or large 
ulcerated or eroded areas.  38 C.F.R. § 4.114, Diagnostic 
Code 7307.

A 10 percent evaluation is warranted for a hiatal hernia with 
two or more of the symptoms required for a 30 percent 
evaluation, but of lesser severity than is required for that 
evaluation.  A 30 percent evaluation requires persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation accompanied by substernal or arm or shoulder 
pain, all of which is productive of a considerable impairment 
of health.  A 60 percent evaluation requires symptoms of 
pain, vomiting, material weight loss, and hematemesis or 
melena with moderate anemia or other symptom combinations 
productive of severe impairment of health.  38 C.F.R. 
§ 4.114, Diagnostic Code 7346.

On VA psychiatric examination in March 2006, it was noted 
that the Veteran's stomach complaints had intermittently 
affected his occupational function and impacted his social 
life.  The examiner observed that the Veteran had 
intermittent stomach problems with intolerance to certain 
foods.  She opined that his gastrointestinal distress had 
only a mild impact on his occupational functioning.  The 
mental status evaluation revealed that the Veteran's 
responses were, at times, slow, vague and somewhat 
artificial.  The Veteran noted that, occasionally, when he 
became depressed, he tended to sleep more.  Otherwise, no 
abnormal findings were noted on the mental status evaluation.  
The only diagnosis was psychological factors affecting 
medical condition, i.e., gastrointestinal symptoms.  The 
Global Assessment of Functioning score was 65.  

On VA digestive examination, the Veteran complained of gas 
and bloating.  He also reported a pressure pain under the 
right rib in the epigastrium which occurs three to four times 
per week.  He reported that he uses Maalox and Tums.  He 
stated that milk and dairy products cause him gas and 
abdominal pain, and that he also avoids spices.  Physical 
examination noted a soft, flat abdomen and normal bowel 
sounds.  His weight was noted to be stable.  The impression 
was bloating and gassiness more likely than not due to a 
malabsorption syndrome such as lactose intolerance.  

When examined by the VA in November 2007, the Veteran 
reported nausea and heartburn less than weekly, regurgitation 
weekly and esophageal distress several times per week.  He 
denied dysphagia and vomiting.  Although he asserted his pain 
was frequent, he characterized it as mild in severity.  The 
diagnosis was gastritis.  The examiner commented that it had 
no effects on the Veteran's usual daily activities.  Later 
that month, an esophagogastroduodenoscopy revealed Schatzki 
ring, hiatal hernia, healed antral erosion and a gastric 
nodule.  A biopsy was positive for H pylori.  

VA outpatient treatment records show that the Veteran 
reported in June 2008 that he had stopped taking his 
medication and that he had more gas.  The assessment was 
gastritis/gastroesophageal reflux disease.  

While the Board acknowledges that the Veteran's symptoms 
include pyrosis and regurgitation, there is no indication of 
substernal, arm or shoulder pain.  His symptoms are not 
productive of considerable impairment of health.  In this 
regard, the Board points out that at the time of the November 
2007 VA examination, the examiner indicated that the Veteran 
had no clinical signs of anemia.  As noted above, the Veteran 
described his pain as mild.  In addition, he does not have 
moderate symptoms consistent with duodenal ulcer, nor are 
there symptoms consistent with multiple small eroded or 
ulcerated areas due to gastritis.  Moreover, he denied sleep 
disturbance and panic attacks, and noted only intermittent 
mild depression.  The examiner noted his psychophysiological 
gastrointestinal condition had only a mild impact on his 
occupational functioning, but appears to have had a moderate 
impact on social functioning.  However, evaluation of a 
psychiatric disorder cannot be based solely on impairment of 
social functioning.  38 C.F.R. § 4.126(b).  

The Board concludes that the medical findings on examination 
are of greater probative value than the Veteran's allegations 
regarding the severity of his condition.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim for an increased rating for psychophysiological 
gastrointestinal reaction.  

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's psychophysiological gastrointestinal 
reaction.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluation for that service-connected 
disability is inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology, and provide for consideration of greater 
disability and symptoms than currently shown by the evidence.  
Thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.

In reaching the conclusions above with respect to both issues 
the Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for facial scarring is denied.

An increased rating for psychophysiological gastrointestinal 
reaction is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


